Citation Nr: 1205579	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-04 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for education benefits under the provision of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record in this case shows the Veteran's claim for VA Post 9/11 GI Bill education benefits was denied because his creditable service for such benefits did not meet the required 30 days of continuous active duty service under 38 C.F.R. § 21.9520(b) (2011).  The evidence is not in dispute as to his honorable active duty service from June 2004 to June 2007 (1100 days) nor that his enlistment included a service obligation agreement under the terms of a loan repayment program (LRP).  Records show he completed a three year service obligation, calculated as a period of 1096 days, prior to his retirement due to a temporary disability.  

In statements and testimony in support of his claim the Veteran acknowledged that he had enlisted with an agreement under a LRP and that he had been found eligible for VA education benefits under Chapter 30, Title 38, United States Code.  He asserts, in essence, that as he completed his LRP service obligation and was subsequently separated as a result of a service-related disability his actual dates of active duty service should be considered for Post 9/11 GI Bill education benefits.

The Board notes that a December 2009 statement of the case referred to a VA Policy Advisory dated June 19, 2009, as authority for the determination.  Although a summary of the applicable conclusion of that Policy Advisory was provided in the statement of the case, a copy of the Policy Advisory is not included in the claims file nor has any statutory or regulatory authority for the policy been identified.  There is no indication that the Policy Advisory has been published for public comment.  The Veteran's service personnel records may also include pertinent information as to the terms and conditions of his enlistment.  Therefore, the Board finds that additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain the Veteran's service personnel records.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

2.  Appropriate efforts should be taken to obtain a copy for the record of the June 19, 2009, Policy Advisory identified by the December 2009 statement of the case or, alternatively, information as to the authorities cited in that document considered to be binding on VA.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


